Exhibit 2.4 ARTICLES OF MERGER OF OMNIMMUNE CORP. INTO OMNIMMUNE ACQUISITION CORP. Pursuant to the provisions of Article 5.04 of the Texas Business Corporation Act (the “TBCA”), Omnimmune Corp., a Texas corporation (the “Corporation”), and Omnimmune Acquisition Corp., a Delaware corporation, hereby execute and adopt the following Articles of Merger this 7th day of August, 2008 and certify that: 1.The name of the surviving corporation is Omnimmune Acquisition Corp., a corporation organized under the laws of the State of Delaware on July 8, 2008 (“Surviving Corporation”); the name of the non-surviving corporation is Omnimmune Corp., a corporation organized under the laws of the State of Texas on November 30, 1998.Surviving Corporation is a wholly owned subsidiary of Omnimmune Holdings, Inc., a Delaware corporation. 2.The Agreement of Merger and Plan of Reorganization (the “Merger Agreement”) was duly approved, adopted, certified, executed and acknowledged by Unanimous Written Consent of the Board of Directors of the Corporation, dated August 5, 2008, and an Action of the Shareholders of the Corporation Taken by Two-Thirds Majority Written Consent in Lieu of a Meeting, dated August 5, 2008. 3.The Merger Agreement was duly approved, adopted, certified, executed and acknowledged by Action of the Sole Shareholder of Omnimmune Acquisition Corp.
